DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s arguments/remarks filed on 07/05/2022.  The claims 1-19 will be entered, with claims 1, 5 and 19 cancelled by the applicant; and wherein the claim rejections of previous office actions are withdrawn. 

Election/Restrictions
Claims 9 is allowable (See below), as such, claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 11/10/2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Baxter on 07/12/2022.
The application has been amended as follows: 
Claim 8 is cancelled.
Claim 10 is amended, “the fastening device according to claim 8” is amended to read as “the fastening device according to claim 9”
Claim 15 is amended, wherein amended claim 15 replaces all previous claims, and reads as follows:
15.	A system, comprising: 
a first hand-held power tool; 
a second hand-held power tool; and 
a dust extraction device having a fastening device configured to detachably connect the dust extraction device to the first and second hand-held power tools, the fastening device having a first connection unit with at least one guide element, the guide element having at least a first form-closure region and a second form-closure regions that differs from the first form-closure region, wherein: 
the first form-closure region is configured to connect the fastening device to the first hand-held power tool by form closure, and wherein the second form-closure region is configured to connect the fastening device to the second hand-held power tool by form closure, wherein: 
the fastening device includes a first connection unit configured to connect the fastening device to one of the first and second hand-held power tools by form closure, and a second connection unit configured to connect the fastening device to the one of the first and second hand-held power tools by force closure, the second connection unit including an ancillary handle having a fixing element configured to fix the ancillary handle to the one of the first and second hand-held power tools and produce the force closure, 
the fastening device is connected to a housing of the dust extraction device, 
the second connection unit has a locking unit configured to be actuated manually, 
the locking unit has a locking element to which a force is applied, via a restoring element, in a direction toward a locking position at which the dust extraction device is locked to the one of the first and second hand-held power tools, and 
the restoring element acts upon the fixing element via the locking element of the locking unit.

Allowable Subject Matter
Claims 2-4, 6, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicants Arguments/Remarks filed on 07/05/2022, wherein in claim 9 was indicated as allowable in office action mailed on 04/21/2022, has been incorporated into claims 13 and 15 and claims 1, 5 and 7 have been incorporated into claim 9.
Independent Claims 9, 13 and 15 recite wherein the restoring element acts upon the fixing element via the locking element of the locking unit, as shown in applicant’s figures 5(a-b); Machida discloses the locking unit with a restoring element in the parent claim with a latch and a spring and Yoshikane teaches a handle with a fixing means to a tool; but Machida fails to provide a means for the latching mechanism to act upon a handle as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/11/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731